August 12, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 13, what does Applicant mean by “reciprocatably”?  The word “reciprocatably” is not a word.  Did Applicant intend to define that the holding part is reciprocally moveable?
In claim 2, line 8, What does Applicant mean by “derestricts”.
In claim 3, line , what does Applicant mean by “reciprocatably”?  The word “reciprocatably” is not a word.  Did Applicant intend to define that the holding part is reciprocally moveable?
The aforementioned problem renders the claims vague and indefinite.  Clarification and/or correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (U.S. Patent No. 11,278,466 B2) in view of Dykstra et al (US 4,759,584).
Yoshida et al teach the structurally substantially as claimed including a chair-type massage machine comprising: a main body on which a person to be treated is to be seated; a first operation unit 700 for accepting an input operation made by the person to be treated but does not teach a container recess formed in the main body and capable of containing the first operation unit

    PNG
    media_image1.png
    209
    306
    media_image1.png
    Greyscale

However, Dykstra et al teach a container recess 66 formed in the main body and capable of containing a first operation unit; a holding part 64 at least part of which is placed inside the container recess to hold an operation unit; a moving mechanism for moving the holding part; and a second operation unit (“ a spring-loaded push lock “)which is placed on the main body and which, based on an operation by the person to be treated, instructs the moving mechanism to execute movement of the holding part, wherein the holding part is reciprocally movable by the moving mechanism between a first position in which at least part of an operation unit is contained inside the container recess (see Fig. 11) and a second position in which the first operation unit is exposed out of the container recess at a ratio larger than that of the first position. Dykstra et al teaches that the container recess is formed either in an upper face of the armrest part.  It would have been obvious and well within the level of ordinary skill in the art to modify the massage chair, as taught by Yoshida et al, to include an operation unit that can be moved between retracted and exposed positions, such as how the system of like that disclosed by Dykstra et al, since it would allow the operation unit to be moved to a use position from a nn-sue position  biased to a use position.
As for claim 2, Dykstra et al teach that the moving mechanism includes a biasing part 87 placed in the container recess to bias the holding part in a direction directed from the first position toward the second position, the second operation unit includes a lock part 86 placed in the container recess to restrict movement of the holding part set in the first position, and when the second operation unit is operated, the lock part derestricts movement of the holding part.
As for claim 7, Yoshida et al teach that the main body includes: an armrest part which is placed beside a seat part for holding buttocks and thighs of the person to be treated and which is enabled to hold a forearm of the person to be treated, and a backrest part for holding an upper-half body of the person to be treated.

Claims 3-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636